12/08/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs October 6, 2020

               DEDRICK WIGGINS v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Shelby County
                      No. 14-01751       Chris Craft, Judge
                     ___________________________________

                           No. W2020-00095-CCA-R3-PC
                       ___________________________________


The Petitioner, Dedrick Wiggins, appeals the dismissal of his petition for post-conviction
relief in which he challenged his convictions for two counts of second degree murder and
three counts of being a convicted felon in possession of a firearm. On appeal, the
Petitioner challenges the post-conviction court’s dismissal of the petition as filed outside
the one-year statute of limitations. We affirm the judgment of the post-conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JOHN EVERETT WILLIAMS, P.J., delivered the opinion of the court, in which ROBERT W.
WEDEMEYER and ROBERT L. HOLLOWAY, JR., JJ., joined.

Dedrick Wiggins, Tiptonville, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Katharine K. Decker, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Leslie Byrd, Assistant
District Attorney General, for the appellee, State of Tennessee.


                                        OPINION

                 FACTUAL AND PROCEDURAL BACKGROUND

       The Petitioner was charged with first degree premeditated murder, felony murder,
and three counts of being a convicted felon in possession of a firearm as a result of the
shooting death of Mr. Larry Richards on November 6, 2013. See State v. Dedrick
Wiggins, No. W2017-00926-CCA-R3-CD, 2018 WL 3815061, at *1 (Tenn. Crim. App.
Aug. 8, 2018). Following a jury trial, the Petitioner was convicted of two counts of
second degree murder, and he subsequently pled guilty to the three firearm charges. Id.
at *5. At the sentencing hearing, the trial court merged the two second degree murder
convictions and imposed an effective sentence of thirty-five years for all the convictions.
Id. On August 8, 2018, this court affirmed the trial court’s judgments on direct appeal.
Id. at *1. The Petitioner did not file an application for permission to appeal to the
Tennessee Supreme Court. The mandate was issued on October 12, 2018.

       The Petitioner subsequently filed a pro se petition for post-conviction relief,
alleging that he received ineffective assistance of counsel at trial. The petition was
stamped filed by the trial court clerk on November 14, 2019. According to the certificate
of service, the Petitioner stated that he provided the petition to prison staff for mailing on
September 6th. In the petition, he listed the date of the result of his appeal from this court
as October 12, 2018, and he did not respond to the request in the form petition for
information regarding why the statute of limitations should not bar his claim.

       On December 3, 2019, the post-conviction court entered an order dismissing the
petition as untimely filed. The court noted that the petition was stamped as received by
the prison on October 23rd and that while the Petitioner asserted that he submitted the
petition on September 6th, his statement and signature were not sworn to or notarized.
The court concluded that even if the court considered the petition as filed on September
6th, the petition was still filed outside the one-year statute of limitations. On January 16,
2020, the Petitioner filed an untimely pro se notice of appeal and a request for this court
to accept the untimely notice of appeal, which this court granted.

                                        ANALYSIS

       On appeal, the Petitioner asserts that his post-conviction petition was timely filed
because he filed it within one year from the issuance of the mandate. The State responds
that the statute of limitations began to run on the date in which this court issued its
opinion on direct appeal and that as a result, the Petitioner’s petition was untimely. We
agree with the State.

        A petitioner may request post-conviction relief by alleging that his “conviction or
sentence is void or voidable because” it abridged his constitutional rights provided by the
Tennessee or the United States Constitutions. T.C.A. § 40-30-103. A post-conviction
relief petition must be filed “within one (1) year of the date of the final action of the
highest state appellate court to which an appeal is taken or, if no appeal is taken, within
one (1) year of the date on which the judgment became final, or consideration of the
petition shall be barred.” T.C.A. § 40-30-102(a). The limitations period “shall not be
tolled for any reason, including any tolling or saving provision otherwise available at law
or equity.” Id. Three statutory exceptions permit otherwise time-barred claims to be
filed; those claims involve new constitutional rights requiring retroactive application,
                                            -2-
new scientific evidence establishing actual innocence, and sentences enhanced by
subsequently overturned convictions. T.C.A. § 40-30-102(b). Our courts also have
recognized that under some circumstances, due process may require the statute of
limitations be tolled. See Williams v. State, 44 S.W.3d 464, 468 (Tenn. 2001).

        The Petitioner maintains that on September 6, 2019, he provided his petition to a
prison official for mailing but that the prison official failed to mail the petition until
October 23rd. See Tenn. S. Ct. R. 28, § 2(G) (providing that when a post-conviction
petition is “prepared by or on behalf of a pro se petitioner incarcerated in a correctional
facility” and the petition is “is not received by the clerk of the court until after the time
fixed for filing, filing shall be timely if the papers were delivered to the appropriate
individual at the correctional facility within the time fixed for filing”); see also Tenn. R.
Crim. P. 49(d)(1). However, even if September 6th is considered the date in which the
petition was filed, this filing date still falls outside the one-year statute of limitations.
This court previously has recognized that when a petitioner does not file an application
for permission to appeal to the Tennessee Supreme Court following a decision by this
court on direct appeal, the statute of limitations begins to run for purposes of filing a
petition for post-conviction relief on the date on which this court issues its opinion on
direct appeal and not the date on which the mandate is issued. See, e.g. Jonathan Adams
v. State, No. E2012-00297-CCA-R3-PC, 2013 WL 1187654, at *5 (Tenn. Crim. App.
Mar. 21, 2013); David Lackey v. State, No. M2004-00558-CCA-R3-PC, 2005 WL
1303124, at *2 (Tenn. Crim. App. May 31, 2005). Thus, “the date of the final action of
the highest state appellate court to which an appeal [was] taken” was on August 8, 2018,
when this court issued an opinion affirming the trial court’s judgments, and the Petitioner
filed his post-conviction petition outside the one-year statute of limitations. See T.C.A. §
40-30-102(a).

       In his reply brief, the Petitioner argues for the first time that he is entitled to due
process tolling of the statute of limitations, alleging that his trial counsel represented that
he would file an application for permission to appeal to the Tennessee Supreme Court
and that the Petitioner had until September 6, 2019, in which to file a post-conviction
petition. However, the Petitioner waived this issue by failing to raise it in the post-
conviction court. See, e.g., Michael D. Williams v. State, No. M2017-01765-CCA-R3-
PC, 2018 WL 2725497, at *1 (Tenn. Crim. App. June 6, 2018) (concluding that the
petitioner waived his claim of due process tolling by raising it for the first time on
appeal); John A. Jones, III, v. State, No. E2015-01491-CCA-R3-PC, 2016 WL 3232508,
at *2 (Tenn. Crim. App. June 3, 2016) (same); see also State v. Nix, 40 S.W.3d 459, 464
(Tenn. 2001) (stating that “it is incumbent upon a petitioner to include allegations of fact
in the petition establishing either timely filing or tolling of the statutory period” and that
the “[f]ailure to include sufficient factual allegations of either compliance with the statute

                                             -3-
or [circumstances] requiring tolling will result in dismissal”), abrogated on other grounds
by Reid ex rel. Martiniano v. State, 396 S.W.3d 478, 512 (Tenn. 2013).

                                    CONCLUSION

       Based upon the record, the parties’ briefs, and the applicable law, we affirm the
post-conviction court’s dismissal of the petition.




                                   ____________________________________________
                                   JOHN EVERETT WILLIAMS, PRESIDING JUDGE




                                           -4-